Title: From George Washington to Walter Stewart, 12 April 1781
From: Washington, George
To: Stewart, Walter


                        
                            Dear Sir
                             New Windsor 12th April 1781
                        
                        I have been favd with yours of the 21st instant and am much obliged by the general information which
                            you have given of the progress of the line in collecting their old Soldiers and Recruits. Be assured your letters can
                            never be troublesome to me.
                        The communication which you so politely made in your last, respecting your own prospects, gave me a
                            particular pleasure, which will be heightened by hearing that I may congratulate you and present my Compliments to Mrs
                            Stewart—That you may be as happy as you deserve is the sincere Wish of Dear Sir Your most obt Servt
                        
                            
                        
                    